MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                                   FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                   Jan 31 2019, 7:06 am

court except for the purpose of establishing                                       CLERK
                                                                             Indiana Supreme Court
the defense of res judicata, collateral                                         Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Paul J. Podlejski                                        Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana

                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Jaylin Keshawn Jefferson,                                January 31, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1591
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable David A. Happe,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         48C04-1608-F4-1672



Altice, Judge.


                                          Case Summary



Court of Appeals of Indiana | Memorandum Decision 18A-CR-1591 | January 31, 2019                     Page 1 of 8
[1]   Jaylin K. Jefferson appeals the revocation of his probation, presenting two

      issues on appeal:


              1. Did the State present sufficient evidence to support the
              revocation of Jefferson’s probation?


              2. Did the trial court abuse its discretion in ordering Jefferson to
              serve the entirety of his previously-suspended sentence?


[2]   We affirm.


                                       Facts & Procedural History


[3]   On April 17, 2017, Jefferson pled guilty to assisting a criminal as a Level 6

      felony, theft as a Level 6 felony, and theft as Class A misdemeanor. Jefferson

      was sentenced to an aggregate term of thirty months, with 508 days suspended

      to probation after credit given for time served.


[4]   On August 15, 2017, the State filed a notice of probation violation alleging that

      Jefferson failed to abstain from the use of marijuana and that he was living at a

      residence where illegal drugs were used and/or possessed. On September 22,

      2017, Jefferson appeared at the initial hearing and admitted to the violations.

      On November 20, 2017, the State filed an amended notice of probation

      violation adding two additional allegations—that Jefferson had committed the

      criminal offenses of domestic battery and invasion of privacy. At a November

      27, 2017 hearing on the amended notice, Jefferson denied the new allegations.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1591 | January 31, 2019   Page 2 of 8
[5]   On May 29, 2018, the court held an evidentiary hearing on the amended notice.

      Prior to the hearing, the State moved to dismiss the invasion-of-privacy

      allegation in the amended petition, which motion the court granted. At the

      hearing, the State presented evidence from Officer Chris Barnett of the

      Anderson Police Department, who testified about completing a domestic-

      battery report. Officer Barnett spoke with the victim, who was able to provide

      Jefferson’s name, date of birth, and “identifiers.” Transcript at 98. The victim

      reported to Officer Barnett that a few days prior, Jefferson had struck her

      several times on her legs and left arm with a metal rod that was approximately

      twelve inches long. Officer Barnett observed bruising on the victim consistent

      with the victim’s report. The State also moved to admit the probable cause

      affidavit prepared by Officer Barnett, which the trial court admitted over

      Jefferson’s objection. At the conclusion of the hearing, the trial court found

      that the State established by a preponderance of the evidence that Jefferson had

      committed the offense of domestic battery. Based on this finding and

      Jefferson’s previous admission to the State’s first two allegations, the trial court

      found that Jefferson violated the terms of his probation.


[6]   With regard to the sanction to be imposed, Jefferson requested that the court

      consider placement in community corrections or home detention. The State’s

      preference was for incarceration but given the short amount of time remaining

      on Jefferson’s sentence, it did not believe that option was available. The State

      therefore requested that Jefferson serve the balance of his sentence on work

      release. The court revoked Jefferson’s 508-day suspended sentence and ordered


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1591 | January 31, 2019   Page 3 of 8
      that he serve the remainder in the Indiana Department of Correction. Jefferson

      now appeals. Additional facts will be provided as necessary.


                                          Discussion & Decision


                                        1. Admission of Evidence


[7]   Jefferson frames his argument as a challenge to the sufficiency of the evidence.

      His argument on appeal, however, is based solely on his claim that the trial

      court abused its discretion in admitting the probable cause affidavit prepared by

      Officer Barnett, which documented the victim’s report of being battered by

      Jefferson. Jefferson maintains that had the trial court not admitted the probable

      cause affidavit into evidence, then the evidence would have been insufficient to

      prove one of the three probation violations he was found to have committed.


[8]   We begin by noting that Jefferson admitted that he violated his probation by

      using marijuana and living in a residence where illegal drugs were used and/or

      possessed. Based on this alone, the trial court had discretion to revoke his

      probation and impose sanctions. See Ind. Code § 35-38-2-3; Gosha v. State, 873

      N.E.2d 660, 663 (Ind. Ct. App. 2007) (noting that a violation of a single

      condition of probation is sufficient to support revocation). Jefferson

      nevertheless challenges the revocation of his probation.


[9]   A probation revocation hearing is civil in nature, and the alleged violation must

      be proven by the State by a preponderance of the evidence. Mateyko v. State,

      901 N.E.2d 554, 558 (Ind. Ct. App. 2009), trans. denied. When reviewing a


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1591 | January 31, 2019   Page 4 of 8
       claim of insufficient evidence to support a trial court’s decision to revoke

       probation, we consider only the evidence most favorable to the judgment, and

       we neither reweigh the evidence nor judge the credibility of witnesses. Id.

       Revocation is appropriate if there is substantial evidence of probative value to

       support the trial court’s conclusion that the probationer has violated the terms

       of probation. Lightcap v. State, 863 N.E.2d 907, 911 (Ind. Ct. App. 2007).


[10]   Indiana Rule of Evidence 101(d)(2) allows for the admission of evidence during

       probation revocation hearings that would not be permitted in a criminal trial.

       “The due process right applicable to probation revocation hearings allows for

       procedures that are more flexible than in a criminal prosecution.” Reyes v. State,

       868 N.E.2d 438, 440 (Ind. 2007) (citing Morrissey v. Brewer, 408 U.S. 471, 489

       (1972)). In Reyes, our Supreme Court adopted the substantial trustworthiness

       test as the means for determining whether hearsay evidence should be admitted

       at a probation revocation hearing. Under this test, the trial court must

       determine whether the evidence reaches a certain level of reliability—i.e.,

       whether it has a substantial guarantee of trustworthiness—in order to be

       considered at a probation revocation hearing. Id. at 441.


[11]   Here, the probable cause affidavit was signed by Officer Barnett under penalty

       of perjury. The victim of the domestic battery, from whom Officer Barnett took

       his report, was able to give Jefferson’s name and date of birth. Officer Barnett

       was in full uniform when the victim gave her statement. Officer Barnett was

       also able to corroborate the victim’s claim of being battered because he

       observed bruising on her legs and left arm that were consistent with her

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1591 | January 31, 2019   Page 5 of 8
       statement of what had occurred. The trial court concluded, and we agree, that

       there are multiple indicia of reliability. The trial court did not abuse its

       discretion in admitting the probable cause affidavit related to the domestic

       battery charge. This evidence, in conjunction with Officer Barnett’s testimony,

       is sufficient to establish by a preponderance of the evidence that Jefferson

       violated his probation by committing domestic battery. Moreover, as noted

       above, Jefferson admitted to violating his probation by using marijuana and

       living in a place where illegal drugs were used and/or possessed. There is

       sufficient evidence to support the trial court’s decision to revoke Jefferson’s

       probation.


                                                   2. Sanction


[12]   Jefferson also argues that the trial court abused its discretion in ordering him to

       serve the entirety of his previously-suspended sentence as a sanction for his

       probation violation. We review a trial court’s sentencing decision in a

       probation revocation proceeding for an abuse of discretion. Jones v. State, 838

       N.E.2d 1146, 1148 (Ind. Ct. App. 2005). An abuse of discretion occurs if the

       decision is against the logic and effect of the facts and circumstances before the

       court. Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). Moreover, “[o]nce a

       trial court has exercised its grace by ordering probation rather than

       incarceration, the judge should have considerable leeway in deciding how to

       proceed.” Id. “If the court finds the defendant has violated a condition of his

       probation at any time before the termination of the probationary period, and the

       petition to revoke is filed within the probationary period, then the court may

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1591 | January 31, 2019   Page 6 of 8
       order execution of the sentence that had been suspended.” Gosha, 873 N.E.2d

       at 664; see also Ind. Code § 35-38-2-3(h).


[13]   Jefferson admitted to violating his probation by using marijuana and living in a

       place where illegal drugs were used and/or possessed. Jefferson asserts that

       these violations were “technical in nature” and thus, did not warrant the

       sanction imposed by the trial court. Appellant’s Brief at 10. Relying upon his

       admission of evidence/sufficiency argument, Jefferson affords no weight to the

       fact that he was found to have committed a new crime that involved violence.


[14]   As set forth above, Jefferson was properly found to have violated his probation

       by using marijuana, living in a place where illegal drugs were being used

       and/or possessed, and by committing the new criminal offense of domestic

       battery. In addition to these formally charged violations, the State presented

       evidence during the sanctions proceedings that Jefferson was found in

       possession of marijuana on or about April 28, 2018. At that time, Jefferson was

       located in the driver’s seat of a car in the driveway of a home where the

       Madison County Drug Task Force was executing a search warrant. A

       subsequent search revealed a plastic bag containing marijuana in Jefferson’s

       pants pocket, a second plastic bag containing marijuana was located in the

       center console of the car, and a functioning digital scale was located in the

       passenger door compartment of that same car. A search of the room that

       Jefferson shared with his girlfriend inside the home that was searched revealed

       another plastic bag containing marijuana and $340 in cash. When questioned,

       Jefferson admitted to possessing and selling marijuana.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1591 | January 31, 2019   Page 7 of 8
[15]   In setting forth the sanction, the court explained:


               Mr. Jefferson, what I see . . . is I’ve got a person who’s been
               convicted of a felony, he’s subject to court supervision, and he’s
               out dealing drugs. That is so beyond acceptable it’s hard to even
               find words to discuss it. Based on the statements made in the
               probable cause affidavit, there’s no doubt that you were dealing
               marijuana while you were under supervision from this court.
               That shows me a person who has zero interest in rehabilitation,
               zero interest in building a decent life that he can be proud of.
               This is a person who’s going to think like a criminal and act like
               a criminal and do what a criminal does to get by. And there’s
               just no reason to hope for your rehabilitation within the short
               time that the Court has access to you here, so I find that there’s
               no purpose to be served by putting you on community
               corrections.


       Transcript Vol. II at 132. We will not second guess the trial court in this regard.

       Based on the record, we cannot say the trial court abused its discretion in

       ordering Jefferson to serve the balance of his sentence at the Department of

       Correction.


[16]   Judgment affirmed.


       Najam, J. and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1591 | January 31, 2019   Page 8 of 8